DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments and arguments filed on 23 November 2021 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1, 2, 4, 7-9, 11, 14-16, 18, 20, 22-24 and renumbered 1-15 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, Applicants particular method and associated systems of a data migration in a database cluster where when writing to the to-be-migrated data shard is allowed before a preset write-lock condition is met; determining whether the preset write-lock condition is met by determining whether a data volume of the incremental data of an instant iterative migration is less than or equal to a preset volume threshold; in response to determining that the volume of the incremental data of the instant iterative migration is larger than the preset volume threshold, continuously performing, by the device, the iterative migration of the incremental data; after the rest of the unmigrated incremental data is migrated to the 

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 3, 2021